Citation Nr: 1627082	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO. 15-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for left knee degenerative joint disease (DJD).

2. Entitlement to a separate compensable rating for left knee limited motion.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right shoulder pain.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected cervical spine DDD.

5. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected cervical spine DDD.

6. Entitlement to service connection for a right eye disability.

7. Entitlement to service connection for a left foot disability.

8. Entitlement to service connection for a right foot disability.

9. Entitlement to service connection for a left ankle disability.

10. Entitlement to service connection for a right ankle disability.

11. Entitlement to service connection for a left leg disability, to include as secondary to service connected lumbar DDD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1976 to September 1985, with further service in the Washington Army National Guard from September 1985 to August 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU has been in effect for the entire period on appeal, and therefore the issue is not raised by the record.

When a Veteran files a claim for an increased rating, she is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that her disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for bilateral shoulder disabilities, a left foot disability, a left ankle disability, a right eye disability, and a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left knee disability has been manifested by pain, limitation of flexion to 45 degrees at worst, limitation on walking and standing, subjective giving way, flare-ups with increased pain and further limitation of motion of 5 degrees, tenderness, weakness, fatigability, and incoordination. The left knee is manifested by no more than moderate instability and there is no limitation of extension.

2. An August 1998 rating decision denied service connection for right shoulder pain. The Veteran perfected an appeal of that issue to the Board, but withdrew her appeal in a signed June 2006 statement.

3. The evidence associated with the claims file subsequent to the August 1998 rating decision is not cumulative and redundant of evidence previously of record.

4. A right foot disability, to include residuals of a bunionectomy, was not manifest during service or within one year of separation. A right foot disability is not related to service.

5. A right ankle disability, to include a lipoma, was not manifest during service or within one year of separation. A right foot disability is not related to service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for left knee DJD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5257 (2015).

2. The August 1998 rating decision denying service connection for right shoulder pain is final. 38 U.S.C.A. §§ 7104, 7105 (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3. New and material evidence sufficient to reopen the claim of service connection for right shoulder pain, to include as secondary to cervical spine DDD, has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

4. A right foot disability, to include residuals of a bunionectomy, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5. A right ankle disability, to include a lipoma, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in September 2013, prior to the initial unfavorable adjudication in January 2014. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file, including in-patient treatment records from Madigan Army Medical Center. 

VA requested private treatment records from Herstad Chiropractic and Meadow Park Chiropractic in October 2013 and November 2013, respectively. 38 C.F.R. § 3.159(c)(1). In responses received in October 2013 from Herstad and November 2013 from Meadow Park, the two facilities provided those records that were available and indicated that any further records were either not on file or had been destroyed. Id. In October 2013 and November 2013 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2) or (1), (e). 

All other identified or submitted private treatment records have been associated with the claims file. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, with respect to the left knee disability the Veteran was provided with VA examinations in October 2013 and December 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations.

While neither examiner noted that the claims file was reviewed, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, both examiners noted the Veteran subjective reports of the symptomatology and conducted their own objective examinations of the knee. Between the Veteran's statements and their observations, the Board finds both examiners were apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the left knee disability. Therefore, the examination reports are adequate for rating purposes.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to provide a medical examination with respect to the Veteran's claimed right ankle and right foot disability did not attach. The Veteran has asserted that she has been told she has a right ankle lipoma and has been diagnosed as being status-post right foot bunionectomy. However, there is no lay or medical evidence of an in-service event, injury or disease to which these disabilities can be attributed. Medical records are wholly silent for any notation of a right foot or ankle issue, or any complaints thereof. As there is no evidence of an in-service event, injury or disease, VA's duty to provide an examination or obtain a medical opinion as to these claimed disabilities did not attach.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for a left knee disability and service connection for right ankle and foot disabilities. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist in this case is satisfied.

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the left knee DJD has not materially changed and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990. Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998); see also 38 C.F.R. § 4.59.

The Veteran has been assigned a 20 percent rating for her left knee disability. As an initial matter, the Board notes that the RO when rating the disability used Diagnostic Code 5010-5257. However, there is no overlap between Diagnostic Code 5010, governing traumatic arthritis, and Diagnostic Code 5257, governing recurrent subluxation. The text of the 2000 rating decision that assigned the 20 percent rating under Diagnostic Code 5010-5257 implies that the disorder is actually rated under Diagnostic Code 5257 as it routinely states that the Veteran does not have severe instability or subluxation. As such, the Board will initially evaluate the Veteran's left knee disability under Diagnostic Code 5257, and will then consider whether separate compensable ratings are warranted.

Diagnostic Code 5257 provides for the assignment of a 20 percent rating for moderate recurrent subluxation or instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. A 30 percent rating is warranted for severe recurrent subluxation or instability. Id. During the period on appeal, the Veteran has reported limitation of motion, pain, subjective giving way, swelling, popping, numbness and limitations on walking, all of which she is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As there is no evidence these statements are not credible, they are entitled to probative weight.

The Veteran was provided with VA examinations in October 2013 and November 2014. The October 2013 noted subjective complaints of flare-ups . On examination the Veteran was found to have flexion to 50 degrees and extension to 0 degrees, with no additional functional impairment after repetitive testing. The examiner estimated that during flare-ups the Veteran likely lost approximately 5 additional degrees of motion in all directions. The examiner noted pain on movement, weakness, tenderness, incoordination and fatigability were present. Anterior, posterior and medial lateral stability were all noted to be normal. No current or history of patellar subluxation or dislocation, shin splints, or meniscal conditions was noted. Loss of use was not present. 

The November 2014 examiner noted continued complaints of pain, but no endorsement of flare-ups that impact functioning of the knee. On examination the Veteran had left knee flexion to 90 degrees and extension to 0 degrees, with no further loss of motion upon repetitive testing. Pain on movement, tenderness, weakness, fatigability and incoordination were all present. Anterior, posterior and medial lateral stability were all normal. No current or history of subluxation or dislocation, shin splints, or meniscal conditions was noted. Loss of use was not present. There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements and an objective medical examination, the Board finds they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records from this period reflect general complaints of left knee pain. A September 2014 physical therapy entry noted subjective complaints of constant pain, giving way, popping, numbness, and increased pain with walking. Range of motion was noted to be from 0 degrees to 67 degrees, with pain and crepitus throughout. Patella mobility was normal and no laxity was present. Muscle strength was slightly decreased. A later October 2014 VA treatment note reflects a complaint of knee swelling, and a goal of increasing range of motion to 90 degrees of flexion. 

Based on the objective medical evidence, the Board finds that a rating in excess of 20 percent for recurrent subluxation or lateral instability is not warranted. The Veteran has been assigned a 20 percent evaluation for the left knee DJD, which contemplates limitation of motion and functional impairment due to pain, weakness, fatigability incoordination and other factors. In order to warrant a higher evaluation, the disability must approximate severe recurrent subluxation or lateral instability. DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.

Here, the medical evidence during the period on appeal, specifically the two VA examination reports and the September 2014 physical therapy record, all of which noted that the anterior, posterior, and medial lateral stability of the Veteran's knee was normal. There is no objective medical evidence in any of the records from this period that the Veteran has any degree of instability or subluxation in any direction. While the Board acknowledges the Veteran's competent and credible reports of giving way and instability, the Board finds that the three stability evaluations conducted by medical professionals during this period are more probative of the current stability of the left knee, and outweigh her statements concerning instability. As such, a rating in excess of 20 percent for severe recurrent subluxation or instability is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

No additional higher or alternative ratings under different Diagnostic Codes for the left knee DJD can be applied in this case. As noted above, instability must be separately rated from limitation of motion. Here, there is periarticular pathology and painful motion. Accordingly, at least the minimum compensable evaluation for the joint is warranted, which contemplates pain on motion and limitation of flexion to 45 degrees. 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  

However, the objective evidence, specifically the VA examination reports, all clearly indicates that the Veteran's limitation of motion has at no point approached 30 degrees of flexion. Indeed, the lowest measurements concerning flexion during the period on appeal were found in the October 2013 VA examination report, which noted limitation of flexion to 50 degrees. When factoring in the examiner's estimate of a further loss of 5 degrees during flare-ups or after repetitive use, this would be lowered to approximately 45 degrees. 

While the Board notes the Veteran's competent and credible statements concerning limitation of motion, pain, subjective giving way, swelling, popping, numbness and limitations on walking, these statements are outweighed by the objective medical evidence of record showing that her overall level of left knee symptomatology does not more nearly approximate the level contemplated by a 20 percent rating for limitation of flexion. 38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5260.

Concerning limitation of extension, the November 2014 examiner and September 2014 physical therapist noted that the Veteran had full extension to 0 degrees. The October 2013 examiner, while noting full extension to 0 degrees as well, further stated that during flare-ups and after repetitive use he estimated that the Veteran would lose an additional 5 degrees of motion in all direction. Assuming this is accurate, this would result in a limitation of extension to 5 degrees. However, even accepting this estimate, a limitation of extension to 5 degrees does not warrant a compensable rating. 38 C.F.R. § 4.17a, Diagnostic Code 5261. As such, despite the findings and estimate by the October 2013 VA examination, a separate compensable rating for limitation of motion is not warranted. 38 C.F.R. § 4.7.

Concerning ankylosis, for the purposes of Diagnostic Code 5256 ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move her left knee, it is clearly not ankylosed. Finally, there is no medical or lay evidence of dislocated semilunar cartilage or nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5262.

In evaluating the Veteran's current level of disability, as well as whether additional or increased ratings under other Diagnostic Codes are warranted, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of limitation of motion, pain, subjective giving way, swelling, popping, numbness and limitations on walking, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. Both examiners noted these additional factors to be present, and specifically considered them when determining the Veteran's overall range of motion. As such, the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are already fully contemplated by her assigned 20 percent rating for instability. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected left knee DJD, or separate compensable ratings for the knee under other provisions. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

The Board has also considered the propriety of referral for extraschedular consideration. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's left knee DJD is manifested by limitation of motion, pain, subjective giving way, swelling, popping, numbness and limitations on walking. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the currently assigned rating of 20 percent fully contemplates the Veteran's subjective complaints of pain, weakness, tenderness swelling and other symptoms and the additional limitation of motion and function associated therewith. In short, there is nothing exceptional or unusual about the Veteran's left knee DJD because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for depression, pelvic pain, left knee DJD, lumbar spine DDD, cervical spine DDD, and a left partial salpingo-oophorectomy. The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left knee DJD combines or interacts with her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). The mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen a claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). However, in this case no new service department records have been submitted that are relevant to the claimed disabilities discussed herein. As such, new and material evidence is required to reopen each of the Veteran's previously denied service connection claims.

Here, the RO last denied reopening of a claim for service connection for a right shoulder disability in August 1998. The Veteran properly perfected an appeal of this decision to the Board in December 2000. However, in a June 2006 statement the Veteran indicated that in light of separate grants of service connection for depression and TDIU she considered "all current appeals resolved." This constituted a withdrawal of all appeals pending at the time, including the appeal of the issue of entitlement to service connection for a right shoulder disability. As this withdrawal ended the appeal, the August 1998 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in December 1998 consisted of the Veteran's service treatment records, her lay statements, a VA examination report, VA treatment records prior to August 1998, and a November 2010 VA examination report. The evidence of record at the time failed to show a nexus between the right shoulder pain and an in-service right shoulder injury service, or that the right shoulder pain was caused or aggravated by a service-connected cervical spine disability. 

Evidence received since the rating decision includes additional statements from the Veteran indicating her right shoulder pain is related to her now service-connected neck disability, a VA examination report, and VA and private treatment records. Of particular note are December 2014 and June 2015 VA treatment records which note that the Veteran's complaints of right shoulder numbness, pain and tingling may be radiculopathy related to her now service-connected cervical spine DDD. This evidence raises the issue of whether the Veteran's claimed right shoulder disability related to cervical spine DDD that was incurred in service.

The evidence provided by the Veteran is new and material as it relates to a previously unestablished fact. Therefore, reopening of the claim for service connection for a right shoulder disability is warranted.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that she is entitled to service connection for right ankle and right foot disabilities. As the analysis for both claims is the same, they will be addressed together in the interest of brevity.

The Veteran has reported that she was diagnosed by a doctor with a right ankle lipoma, which she is competent to report. Jandreau, 492 F.3d 1372. Medical records associated with the claims file show that she has undergone several bunionectomies on the right foot, and currently has residuals thereof.

However, there is no evidence of an in-service event, injury or disease, or of a nexus between the current right ankle disability and service. The Veteran has not provided any statements attributing the claimed right ankle disability to any specific in-service event or injury. On separation from her period of National Guard duty in January 1996 her lower extremities and feet were found to be normal. On the corresponding report of medical history the Veteran specifically denied any history of foot trouble, arthritis, or joint issues. Earlier examinations and reports of medical history from June 1985, August 1985, June 1989, and May 1990 all reflect the same assessments and statements.

VA and private treatment records associated with the claims file are silent for any opinions linking the claimed right ankle and right foot disabilities to any event or injury during the Veteran's active or National Guard service. The first notation of right foot issues is contained in a November 2003 VA treatment record, or approximately seven years after the Veteran's separation from the National Guard and 18 years after her separation from active duty. While the Veteran has generally asserted that her right ankle and right foot disabilities are related to service, she is not competent to provide a medical opinion concerning a causal relationship between service and her current disabilities, as to do so requires specialized medical training and expertise. Jandreau, 492 F.3d 1372. 

In short, there is no evidence of an in-service event, injury or disease, or of a nexus between the Veteran's claimed right ankle and right foot disabilities and her service. Indeed, the medical and lay evidence of record shows that on separation from National Guard service in January 1996 the Veteran's right ankle and right foot were normal, and that a right ankle or foot disability did not manifest until several years after service. As such, service connection for right ankle and right foot disabilities is not warranted on a direct basis. 38 C.F.R. § 3.303.

Finally, the currently diagnosed right ankle and right foot disabilities are not considered chronic diseases for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection for either disability based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted here. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Although there is evidence of current right ankle and right foot disabilities, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the right ankle or foot disability is causally related to a period of active service. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to an increased rating in excess of 20 percent for left knee DJD is denied.

The application to reopen the claim for service connection for right shoulder pain, to include as secondary to service-connected cervical spine DDD, is granted.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right foot disability is denied.


REMAND

In this case, the Veteran has alleged that her shoulder disabilities and left ankle and foot disabilities are potentially due to injuries or events that occurred during her period of National Guard service from 1985 to 1996. However, while extensive medical records from this period have been associated with the claims file, it does not appear that the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have been verified. All periods of ACDUTRA or INACDUTRA must be verified before the Board can determine whether service connection is warranted for a disability that is attributed to National Guard service. As such, these issues must be remanded so that appropriate attempts can be made to verify any and all periods of ACDUTRA or INACDUTRA during the Veteran's period of National Guard service.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has a variety of orthopedic and neurologic diagnoses for her claimed right and left shoulder disabilities. Further, the medical evidence of record indicates that the noted neurologic disabilities, specifically upper extremity radiculopathy, may be associated with the Veteran's now service-connected cervical spine DDD, thus raising the issue of entitlement to service connection on a secondary basis. See June 2014 VA treatment record. In light of the evidence of record, the Board finds that it must remand the left and right shoulder claims for a medical examination to identify all current neurologic and orthopedic disabilities, and for opinions concerning the etiology of all diagnosed orthopedic or neurologic disabilities.

Concerning the left ankle disability, the Veteran was provided with a VA examination in December 2014, which noted a diagnosis of a left ankle strain. However, no opinion was provided concerning the etiology of the diagnosed left ankle disability. As such, the claim must be remanded so that an opinion as to the etiology of the left ankle disability can be provided. 

Turning to the claimed left leg disability, the Veteran was diagnosed with left-sided S-1 radiculitis in a June 2000 VA examination, which was associated with the Veteran's now service-connected low back disability. However, there are no further diagnoses of a left leg disability, or further complaints of symptomatology, following a March 2002 VA treatment record. Further, an October 2013 lumbar spine examination report noted that no radiculopathic symptoms were present at the time of the examination. In light of the evidence of record, the Board finds it must remand the claim to determine whether there is a current left leg disability, and if so, whether the left leg disability is causally related to the Veteran's service or her service-connected low back disability.

Concerning the right eye disability, the Veteran has a current diagnosis of a right eye macroaneurysm and cataracts, there is a June 1982 service treatment record reflecting reports of eye trouble, the Veteran has asserted that her right eye disability is related to service, and there is otherwise insufficient medical evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, the Board must remand the right eye claim for an examination to address the nature and etiology of the right eye disability. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact all appropriate sources in order to verify the Veteran's periods of ACDUTRA and INACDUTRA during her service in the Washington Army National Guard from September 1985 to August 1996.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed right and left shoulder disabilities. The examiner should answer the following questions:

a) Identify all current right and left shoulder disabilities, whether neurologic or orthopedic in nature.

In answering this question, attention is invited to an December 2014 VA examination noting right shoulder impingement syndrome, a December 2014 VA record diagnosing upper extremity radiculopathy, and a January 2014 VA treatment record indicating left sided rotator cuff tendinitis. 

b) For all identified disabilities, is it at least as likely as not (a fifty percent probability or greater) that the right or left shoulder disability was caused by the service-connected cervical spine disability?

c) If the cervical spine disability did not cause the left or right shoulder disability, is it at least as likely as not (a fifty percent probability or greater) that the right or left shoulder disability was aggravated (permanently worsened beyond its natural progression) by the cervical spine disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the shoulder disability by the service-connected disability.

d) If the right or left shoulder disability was not caused or aggravated by the cervical spine DDD, is it at least as likely as not (a fifty percent probability or greater) that the right or left shoulder disability is otherwise related to her active duty service?

A detailed rationale for the opinion must be provided. Attention is invited to a July 1982 treatment record noting an in-service fall on the right shoulder, June 1983 treatment records reflecting complaints of right and left shoulder pain, December 2014 VA records indicating right and left side radiculopathy associated with cervical spine DDD, and a December 2014 VA examination stating that no radiculopathy was present.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left ankle disability. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left ankle disability, to include a left ankle strain, is related to her active duty service?

A detailed rationale for the opinion must be provided. Attention is invited to a June 1980 service treatment record noting a sprained ankle, and June 1986 service treatment records reflecting a left foot or ankle injury after being hit with a cart.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed left leg disability. The examiner should answer the following questions:

a) Identify any current left leg disabilities underlying the Veteran's complaints of left leg pain. 

b) For all identified disabilities, is it at least as likely as not (a fifty percent probability or greater) that the left leg disability was caused by the service-connected low back disability?

c) If the low back disability did not cause the left leg disability, is it at least as likely as not (a fifty percent probability or greater) that the left leg disability was aggravated (permanently worsened beyond its natural progression) by the low back disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left leg disability by the service-connected disability.

d) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's claimed left leg disability is related to her active duty service?

A detailed rationale for the opinion must be provided. Attention is invited to a June 2000 VA examination report diagnosing S-1 left-sided radiculitis and an October 2013 VA lumbar spine examination report noting that there was no evidence or radiculopathy on examination.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right eye disability. The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right eye disability is related to her active duty service?

A detailed rationale for the opinion must be provided. Attention is invited to a June 1983 service treatment record reflecting a report of eye trouble.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


